PD-0171-16
                                                                                                              COURT OF CRIMINAL APPEALS
                                                                                                                               AUSTIN, TEXAS
      May 13, 2016                                                                                            Transmitted 5/12/2016 5:11:06 PM
                                                                                                                Accepted 5/13/2016 8:56:13 AM
                                                                                                                                ABEL ACOSTA
                                                      DAN WOOD, JR.                                                                     CLERK
                                                   ATTORNEY AT LAW 
                       BOARD CERTIFIED, TEXAS BOARD OF LEGAL SPECIALIZATION – CRIMINAL APPELLATE LAW 
                                                                    
DALLAS OFFICE:                                                                                                   TERRELL OFFICE: 
4303 NORTH CENTRAL                                                                                               114 N. ADELAIDE STREET 
DALLAS, TEXAS  75205                                                                                             TERRELL, TEXAS  75160 
TEL: (214) 559‐8815                                                                                              TEL: (972) 563‐3388 
FAX: (214) 696‐0867                                                                                              FAX: 9972) 563‐3424 
EMAIL: danwoodjr@sbcglobal.net 




May 12, 2016

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308, Capital Station
Austin, TX 78711

Re:       Green v. State; No. PD-0171-CR
          (Appeals Court No. 10-14-00161-CR; Trial Court No. 2012-1908-C1)

Dear Clerk:

In response to your letter of May 4, 2016, I have been retained to represent the Appellant in the
above-referenced cause in the Court of Criminal Appeals regarding the granting of the State’s
petition for discretionary review. By this letter, I appear on behalf of the Appellant for all
purposes.

Please let me know if you need any further information.

Sincerely,

/Dan Wood, Jr./
_______________________
Dan Wood, Jr.
SBN 21887050
Attorney for Appellant

cc:       Mr. Gabriel Price, Asst Dist. Atty for McLennan County (Delivered by Email)

          Ms. Lisa McMinn, State Prosecuting Atty, (Delivered by Email)

          Client